t c summary opinion united_states tax_court esperanza enriquez reta petitioner v commissioner of internal revenue respondent docket no 25438-12s filed date esperanza enriquez reta pro_se timothy a froehle for respondent summary opinion nega judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedures respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the issues for decision are whether petitioner is entitled to the two dependency_exemption deductions claimed on her return for whether she is entitled to head_of_household filing_status whether she is entitled to an earned_income_credit eic of dollar_figure and whether she is entitled to a child_tax_credit and a related additional_child_tax_credit background some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner was born in and resided in california at the time that she filed her petition petitioner is the younger sister of olga lydia enriquez olga enriquez and maria irene enriquez irene enriquez olga enriquez resided in tijuana mexico at the time petitioner filed her petition irene enriquez resided in california at the time of petitioner’s petition and is the mother of a q who was born in irene enriquez and a q ’s father are not married a q lives with irene enriquez and visits her father on weekends olga enriquez was unemployed for the year in issue petitioner sent money to olga enriquez monthly during irene enriquez was employed part time as a house cleaner and received child_support from a q ’s father for a q during the year in issue petitioner also provided money to irene enriquez during to help with expenses such as rent and school supplies for a q petitioner timely filed her form 1040a u s individual_income_tax_return on the return she claimed head_of_household filing_status two dependency_exemption deductions for olga enriquez and a q the child_tax_credit and additional_child_tax_credit and the eic irene enriquez did not claim a q as a dependent on her income_tax return for the year respondent determined that petitioner was not entitled to the two dependency_exemption deductions the child_tax_credit and additional_child_tax_credit and the eic respondent also changed petitioner’s tax filing_status to single petitioner timely filed a petition in response to the notice_of_deficiency the court refers to minor children by their initials see rule a discussion i burden_of_proof respondent’s determination as to petitioner’s tax_liability is presumed correct and petitioner bears the burden of proving otherwise see rule a 290_us_111 deductions are a matter of legislative grace 308_us_488 292_us_435 taxpayers must comply with specific requirements for any deductions claimed see 503_us_79 new colonial ice co v helvering u s pincite taxpayers must also maintain adequate_records to substantiate the amounts of any credits and deductions see sec_6001 sec_1_6001-1 income_tax regs ii dependency_exemption deductions a general the internal_revenue_code allows as a deduction an exemption for each dependent of a taxpayer in computing taxable_income see sec_151 sec_152 defines a dependent as a qualifying_child or qualifying_relative of the taxpayer in addition to other requirements a qualifying_child must be a child brother sister stepbrother or stepsister or a descendant of such relatives of the taxpayer sec_152 a qualifying_child must also have the same principal_place_of_abode the residency test as the taxpayer for more than one-half of the taxable_year in issue and the child must not have provided over one-half of his or her own support for the year in issue sec_152 d an individual who is not a qualifying_child may under certain conditions qualify as a dependent if he or she is a qualifying_relative sec_152 under sec_152 a qualifying_relative is an individual a who bears a qualifying relationship to the taxpayer b whose gross_income for the year is less than the sec_151 exemption_amount c who receives over one-half of his or her support from the taxpayer for the taxable_year and d who is not a qualifying_child of the taxpayer or of any other taxpayer for the taxable_year b qualifying child-- sec_152 respondent determined that petitioner was not entitled to the dependency_exemption deduction for a q for the year in issue because she did not establish that a q was a qualifying_child under sec_152 respondent asserts that petitioner has not established that a q had the same principal_place_of_abode as petitioner for more than one-half of the taxable_year in issue respondent also asserts that petitioner has failed to establish that she provided over one-half of a q ’s support for petitioner asserts that she moved in with her sister irene enriquez to assist with the care of a q petitioner claims to have lived at her sister’s address for more than half of yet she could not provide any evidence of having lived at her sister’s address petitioner stated that her name was not on the lease but that she lived with her sister from the beginning of to date petitioner could not recall the exact month she moved in with her sister but stated at trial that it was sometime between january and date irene enriquez also could not recall the month in which petitioner moved into her residence but testified at trial that it was before date petitioner attached three forms w-2 wage and tax statement in connection with her form 1040a filing for all three forms w-2 and her form 1040a listed an address different from the address where petitioner’s sister and a q resided in additionally petitioner testified that this argument while relevant to the qualifying_relative test discussed below is no longer applicable law for the dependency_exemption deduction rather the requirement that a taxpayer provide more than one-half of the support for each dependent was applicable for the dependency_exemption deduction for taxable years before for taxable years beginning after the working families tax relief act of pub_l_no sec stat pincite replaced that support_test with the present-law test requiring that a qualifying_child not provide more than one-half of his or her own support sec_152 she did not recall the address where she resided for thus petitioner has not established that she had the same principal_place_of_abode as a q for more than one-half of sec_152 requires that the qualifying_child have the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year as a result a q is not a qualifying_child of petitioner for c qualifying relative-- sec_152 an individual who does not meet the requirements to be considered a qualifying_child may still qualify as a dependent if he or she meets the requirements to be considered a qualifying_relative of the taxpayer to be considered a qualifying_relative the individual must receive over one-half of his or her support from the taxpayer for the taxable_year in issue sec_152 in order for petitioner to establish that she provided more than one-half of a q ’s support during she must establish the total amount of a q ’s support from all sources for the year see 73_tc_963 56_tc_512 philemond v commissioner tcmemo_2012_29 sec_1_152-1 income_tax regs the total amount of support for each claimed dependent must be shown by competent evidence blanco v commissioner t c pincite if it is not possible to reasonably infer the total amount of support for the year from competent evidence then it is not possible to conclude that the taxpayer provided more than one-half of the total amount of support id pincite 46_tc_515 petitioner did not present any documentary_evidence to show the total amount expended for a q ’s support nor has she substantiated any amounts paid for a q ’s support during petitioner did not produce any receipts to show rent payments for the housing she claims she shared with a q_and_a q ’s mother irene enriquez or for any payments toward utilities clothing food medical costs or other expenses for a q further irene enriquez testified that she earned money from cleaning houses during that she used for household expenses and that a q ’s father provided child_support payments of dollar_figure per month thus petitioner has not established that she provided more than one-half of a q ’s support for as a result a q is not a qualifying_relative of petitioner for and petitioner is not entitled to claim her as a dependent for respondent also determined that petitioner was not entitled to the dependency_exemption deduction claimed for with regard to her sister olga enriquez because she did not establish that olga enriquez was a qualifying_relative respondent asserts that petitioner has not established that she provided over one-half of olga enriquez’s support for petitioner argues she is entitled to claim olga enriquez as a dependent because she sent money to olga enriquez monthly petitioner testified at trial that she sent approximately dollar_figure-dollar_figure to olga enriquez each month but she could not state olga enriquez’s monthly expenses although petitioner’s testimony is credible she has not provided any proof of the total amount of support for olga enriquez and she has not shown that she provided over one-half of olga enriquez’s support for thus olga enriquez is not a qualifying_relative of petitioner for and petitioner is not entitled to claim her as a dependent for petitioner testified at trial that olga enriquez i sec_12 years older than she consequently olga enriquez’s age during tax_year would also not have allowed her to qualify as petitioner’s qualifying_child iii head_of_household filing_status respondent also determined that petitioner’s correct filing_status for was single rather than head_of_household sec_1 provides a special tax_rate for an individual who qualifies as a head_of_household as relevant to petitioner an unmarried individual is eligible to file as a head_of_household if and only if such individual maintains as her home a household which constitutes for more than one-half of the taxable_year the principal_place_of_abode of a qualifying_child or any other person who is a dependent of the taxpayer sec_2 and ii petitioner has not shown that she maintained a home with either a q or olga enriquez additionally as a q is neither a qualifying_child nor a qualifying_relative of petitioner and olga enriquez is not a dependent petitioner is not entitled to head_of_household filing_status for iv earned_income_credit sec_32 provides an eligible_individual with an earned_income_credit against the individual’s income_tax_liability subject_to a phaseout in sec_32 sec_32 prescribes different percentages and amounts used to calculate the credit the amount of the credit to which an eligible_individual is entitled increases if the individual has a qualifying_child as defined by sec_152 determined without regard to certain sections not relevant here sec_152 c petitioner has not asserted that her sister olga was a qualifying_child for purposes of either the eic or the child tax_credits discussed below because for the reasons stated above a q is not a qualifying_child of petitioner during petitioner is not entitled to the eic with one qualifying_child for a taxpayer may still qualify for the eic without a qualifying_child if he or she meets the requirements of sec_32 under sec_32 an eligible_individual is an individual i whose principal_place_of_abode is in the united_states for more than one-half of the taxable_year in issue ii who has attained age but not attained age before the close of the taxable_year and iii who is not a dependent for whom a deduction is allowable under sec_151 to another taxpayer for the same taxable_year petitioner was born in and had not attained the minimum age of in taxable_year as required by sec_32 as a result petitioner is not entitled to the eic without a qualifying_child for v child_tax_credit and additional_child_tax_credit sec_24 provides a credit with respect to each qualifying_child of the taxpayer for whom the taxpayer is allowed a dependency_exemption deduction for purposes of subsection a sec_24 defines a qualifying_child as a qualifying_child of the taxpayer as defined in sec_152 who has not attained age the child_tax_credit may not exceed the taxpayer’s regular_tax_liability sec_24 where a taxpayer is eligible for the child_tax_credit but the taxpayer’s regular_tax_liability is less than the amount of the child_tax_credit potentially available under sec_24 sec_24 makes a portion of the credit known as the additional_child_tax_credit refundable as previously discussed a q is not petitioner’s qualifying_child for therefore petitioner is not entitled to the child_tax_credit or the additional_child_tax_credit conclusion for the reasons discussed herein petitioner is not entitled to the claimed dependency_exemption deductions head_of_household filing_status earned_income_credit or child tax_credits respondent’s determination is therefore sustained to reflect the foregoing decision will be entered for respondent
